Case 1:18-cv-00088-LPS Document 858 Filed 07/17/20 Page 1 of 2 PageID #: 39953




                                          July 17, 2020

The Honorable Leonard P. Stark
United States District Court
 For the District of Delaware
844 King Street
Wilmington, Delaware 19801

       RE:     H. Lundbeck A/S v. Apotex Inc., et al., C.A. No. 18-088 (LPS) (Consolidated)

Dear Judge Stark:

We write on behalf of Defendants to inquire about one aspect of the Court’s July 6, 2020 Text
Order (D.I. 829). Specifically, section (ii) of the Order addresses the combined time allotted for
deposition questioning of Dr. Myerson and either Drs. Morin or Gozzo on issues of infringement
individual to each Defendant about which Dr. Myerson and either Dr. Morin or Dr. Gozzo have
offered opinions. The parties negotiated this particular aspect of the expert deposition time
limitations and agreed to the assignment of a specific number of combined hours for the
depositions related to that specific circumstance (the “Combined Time”). While the parties were
not able to come to agreement on the amount of the Combined Time, all agreed to address those
depositions in the context of the Combined Time and set forth their positions on the Joint Letter
to the Court submitted on July 1, 2020 (D.I. 820).

Defendants sought ten (10) hours of Combined Time for each of the relevant Defendants and
Plaintiffs offered seven (7) hours of Combined Time for each of the relevant Defendants. After
good faith discussion, the parties reached an impasse on the amount of Combined Time and
submitted the issue to the Court. The Court ordered that each of the relevant Defendants would
be allowed only four (4) hours of Combined Time (D.I. 829), three (3) hours less than Plaintiffs’
last offer. Defendants respectfully request the Court consider this anomaly in the allowed time
and, if the language of the Order correctly sets forth the Court’s decision on the Combined Time,
reconsider the positions of the parties on this issue and amend the order to reflect the Combined
Time proposed by Plaintiffs.

Defendants contacted Plaintiffs about approaching the Court jointly on this issue and Plaintiffs
declined to join this letter.

                                                     Respectfully submitted,

                                                     /s/ John C. Phillips, Jr.

                                                     John C. Phillips, Jr. (No. 110)
Case 1:18-cv-00088-LPS Document 858 Filed 07/17/20 Page 2 of 2 PageID #: 39954

The Honorable Leonard P. Stark                                    Page 2
July 17, 2020



cc:   All Counsel of Record (via CM/ECF and email)
      Clerk of Court
